Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2020 has been entered.
 Status of the Claims 
Claims 51, 54-56 and 60-65 are currently pending and presented for examinations on the merits.
Applicant's Amendment filed on July 28, 2020 has been received and entered into the present application.
Applicant’s arguments, filed July 28, 2020, have been fully considered. Rejection of claim 61 under 35 U.S.C. 112(b) a have been overcome due to claim amendments Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 63-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-50, 52-53, and 57-59 are cancelled.
Claims 51 and 61 are amended.
Claims 51, 54-56 and 60-62 are under examination in the instant office action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 22, 2020, August 27, 2020, November 24, 2020 and December 22, 2020 have been received and considered. 
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51, 54-56, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US2007/0141092 A1; in Applicant’s IDS) in view Salamone et al. (US 8,877,882; of record).
	Xia et al. teaches a composition for treating infectious disease comprising water, and a biguanide containing antimicrobial agent in an amount effective to treat a viral infection [claim 15] and wherein the antimicrobial agent is alexidine [table 1]. The amount of antimicrobial agent S. marcescens [0011]. The composition includes buffers such as sodium citrate [0040] and humectants such as glycols [0043]. 
	Xia et al. does not explicitly teach a sole antimicrobial agent alexidine concentration between 0.0001 wt% and 0.05 wt%, anesthetic [claim 51], vitamin E (antioxidant) [claims 55-56], wherein the antimicrobial composition is used to introduce a catheter into a patient [claim 51] and wherein the antimicrobial composition has a greater antimicrobial effect than a comparative antimicrobial composition comprising chlorhexidine as the antimicrobial agent [claim 62]. 
Salamone et al.  teaches antimicrobial compositions (col 6, ln 42-43),
antimicrobial polymer coating compositions) comprising alexidine (col 6, ln 37), a solvent (col 4,
ln 33) and an optional carrier polymer (col. 3, ln 47), polymer –containing coating material), and
one or more excipients (col 5, ln 33-35). The liquid composition and/or dried polymer film can have various antimicrobial agents, anti-infective agents, medicaments or other biologically-active agents incorporated therein for maintaining sterility, or for agent release to the underlying surface, provided that the agent is soluble in the amphiphilic siloxysilane/hydroxyalkyl ester polymer coating formulation (col. 5, ln 32-39). The antimicrobial composition is used to provide antimicrobial properties to a surgical device (col. 4, ln 19-21) and antimicrobial behavior in
wound care or skin treatment (col.12, ln 39-40). The solvent can include methanol, ethanol and isopropanol, tetrahydrofuran (methyl ethyl ketone) [col. 12, ln 26-32], ethyl acetate, or acetone [claim 13]. The biological active agent include various antimicrobial agents, anesthetic agents essential oils, skin care additives, emollients, humectants and vitamin/antioxidant such as vitamin E (col. 27, ln 8-10, table 7 and claim 15).  In example 43, alexidine is present in an amounts of 0.0064% [table 7]. A “medical device” has it is plain meaning and includes objects Pseudomonas aeruginosa (ATCC 27853), Staphylococcus epidermidis (ATCC 12228), Escherichia coli (ATCC 8739), and Candida albicans(ATCC 10231) [col. 26, ln 12-16]. 
	A person of ordinary skill in the art before the effective filling date would have found it prima facie obvious to develop an antimicrobial composition comprising a sole antimicrobial agent alexidine, a gel-forming agent, an anesthetic and one or more excipients because Xia et al. taught a composition for treating infectious disease comprising water, and  alexidine,  a viscosity modifiers (gel-forming agent), and sodium citrate and Salamone et al. taught an antimicrobial composition comprising of alexidine, anesthetic and vitamin E. Motivation to include the anesthetic and the vitamin E of Salamone et al. into the composition of Xia et al. would have resulted from the fact that both composition are drawn to analogous art. Thus, Salamone et al. and Xia et al. disclose antimicrobial composition comprising alexidine and can include other active components and excipients. 
	In regards to the limitation wherein a sole antimicrobial agent alexidine as recited in claim 51. Xia et al. taught a composition comprising water and alexidine containing antimicrobial et al. meets the structural limitation of a sole antimicrobial ingredient. Further, all of the examples provided by Xia et al. discloses the use of a single antimicrobial ingredient. 
	In regards to the limitation concentration between 0.0001 wt% and 0.05% as recited in claim 51. Xia et al. teaches an antimicrobial solution comprising alexidine in an therapeutically effective amount of about 5 ppm (0.0005% wt), about 10 ppm (0.001% wt), about 20 ppm (0.002% wt), about 50 ppm (0.005% wt), about 100 ppm (0.01% wt) or about 200 ppm. Motivation to use the amounts taught by Xia et al. would have resulted from the fact that such amounts are effective in the treatment of infectious conditions. Furthermore, Xia et al. discloses amounts that are suitable for a personal care composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05
In regards to the limitation wherein the antimicrobial composition has a greater antimicrobial effect than a comparative antimicrobial composition comprising chlorhexidine as the antimicrobial agent as recited in claim 62. The composition disclosed by Xia et al.  in view of Salamone et al. recites all of the structural limitation required in claim 51, therefore it would have been expected that the same antimicrobial activity and synergy must have had to occur. This is because an identical compound to an identical subject must necessarily produce the same resultant effects, since products of identical chemical composition mutually exclusive properties when used in an identical manner MPEP § 2112.
In regards to the limitation wherein the antimicrobial composition is used to introduce a catheter into a patient as recited in 51. Since Xia et al. in view of Salamone et al. meet all the structural, material, chemical and physical limitations of claim 51, it should be useful and suitable composition for Applicant’s intended use to introduce a catheter into a patient.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
et al. in view of Salamone et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the
invention as a whole would have been prima facie obvious to a person of ordinary skill before
the effective filing date.
Response to Arguments
Applicant’s arguments, see p. 5-6, filed July 28, 2020, with respect to the rejection(s) of claim(s) 51, 54-56, and 60-62 under U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xia et al. in view of Salamone et al.
Conclusion
Rejection of claims 51, 54-56, and 60-62 is proper.
No claims are allowed.
Claims 63-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627